MADDOX, Justice
(concurring in part; dissenting in part).
The Court of Civil Appeals was absolutely correct in finding that no reasonable view of the evidence in this ease would support the trial judge’s determination that the worker had a 50% permanent partial disability. That court applied the correct standard of review for cases such as this one, and it reached the correct result. I must respectfully dissent from that part of the majority opinion holding otherwise. In all other respects I concur with the majority.